Title: C. W. F. Dumas to the Commissioners, 8 December 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Lahaie 8e. Dec. 1778
      
      Le Calme dont vous parloit ma Lettre du 2, a cessé plutôt que je ne croyois. On étoit déjà inquiet, depuis quelques jours, de la baisse des fonds Anglois; et les Lettres venues de l’Angleterre augmentoient les transes de nos rentiers. D’un autre côté, le refus de faire imprimer ici le Protest de la grande ville contre la résolution du 18e. Nov. avoit engagé cette ville à le faire imprimer, et à le distribuer non seulement chez elle, mais à l’envoyer à toutes les autres villes de la province: ce qui avoit consterné le parti Anglois, qui ne s’étoit pas attendu que la Ville effectueroit sa menace à cet égard. Voilà où en étoient les choses, lorsqu’hier matin le Mémoire ci-joint mit le comble à l’embarras de ce parti. Mr. l’Ambassadeur a eu la bonté ce matin de me donner luimême une Copie de ce Mémoire, afin de vous en faire part, Messieurs, ainsi qu’au Très honorable Congrès. Ce Mémoire a déjà été envoyé à toutes les Provinces et Villes, comme sujet de convocation et de Délibération. Les Etats de la Province d’hollande se rassembleront le 16. Les villes viendront alors munies de nouvelles Instructions. Je vous rendrai, Messieurs, un compte exact de ce qui s’ensuivra. Je ne doute pas que ce ne soit une nouvelle résolution conforme à ce Mémoire. Par conséquent la manoeuvre Britannique ici tournera à la confusion de l’Ouvrier.
      
      Je suis avec un très-grand respect, Messieurs Votre très-humble et très-obéisst. serviteur
      
       Dumas
      
     